Per Curiam.
Suit by Bosley against McAllister on a note
Answer, that the note was executed on the Sabbath, and the consideration of the note, being the difference in exchange of property, wholly arose on the day of its execution; wherefore, the note is void.
Demurrer to the answer overruled, and judgment for the defendant.
The ruling on the demurrer is the only error complained of. It has several times been decided by this Court that a promissory note made on the Sabbath is void. No subsequent ratification was shown here, as was the case in Banks v. Wertz, at the present term of this Court (1).
The judgment below was right, and must be affirmed.
The judgment is affirmed with costs.

 Ante, 203.